 



Exhibit 10.1
FORM OF
EDUCATION REALTY TRUST, INC.
RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made and entered into as of the day and
date on the last page hereof (the “Award Date”), by and between Education Realty
Trust, Inc., a Maryland corporation (the “Company”) and [                    ]
(the “Recipient”).
W I T N E S S E T H:
     WHEREAS, the Company has adopted the Education Realty Trust, Inc. 2004
Incentive Plan (the “Plan”); and
     WHEREAS, the Board of Directors of the Company or the Compensation
Committee thereof (the “Board”) has authorized the grant to Recipient of a
restricted stock award under the Plan to purchase shares of the common stock of
the Company (“Common Stock”), and the Company and Recipient wish to confirm the
terms, conditions, and restrictions of the restricted stock award;
     NOW, THEREFORE, in consideration of the premises, the mutual covenants
contained herein, and other good and valuable consideration, the parties hereto
agree as follows:
SECTION I
AWARD OF SHARES
     1.1 Award of Shares. Subject to the terms, restrictions, limitations, and
conditions stated herein and in the Plan, the Company hereby awards to Recipient
500 shares of Common Stock (the “Award Shares”).
     1.2 Vesting of Award Shares. Recipient shall be vested in 100% of the Award
Shares as of the Award Date. Recipient acknowledges and agrees that he or she
has been fully advised to consult with his or her own tax consultants regarding
the applicability of his making a Code §83(b) election with respect to the Award
Shares.
     1.3 Rights as Stockholder. Recipient (or any subsequent transferee) shall
have all rights of a stockholder with respect to Award Shares, including the
right to vote and the right to receive dividends paid or declared on such Award
Shares.
     1.4 Investment Representations. Recipient hereby represents, warrants,
covenants, and agrees with the Company as follows:
     (a) The Award Shares being acquired by Recipient will be acquired for
Recipient’s own account without the participation of any other person, with the
intent of holding the Award Shares for investment and without the intent of
participating, directly or indirectly, in a distribution of the Award Shares and
not with a view to, or for resale in connection with, any distribution of the
Award Shares, nor is Recipient aware of the existence of any distribution of the
Award Shares;
     (b) Recipient is not acquiring the Award Shares based upon any
representation, oral or written, by any person with respect to the future value
of, or income from, the Award Shares but rather upon an independent examination
and judgment as to the prospects of the Company;
     (c) The Award Shares were not offered to Recipient by means of publicly
disseminated advertisements or sales literature, nor is the Recipient aware of
any offers made to other persons by such means;

 



--------------------------------------------------------------------------------



 



     (d) Recipient is able to bear the economic risks of the investment in the
Award Shares, including the risk of a complete loss of my investment therein;
     (e) Recipient has had the opportunity to ask questions of and receive
answers from the Company and any person acting on its behalf and to obtain all
material information reasonably available with respect to the Company and its
affairs. Recipient has received all information and data with respect to the
Company which Recipient has requested and which Recipient has deemed relevant in
connection with the evaluation of the merits and risks of Recipient’s investment
in the Company; and
     (f) The agreements, representations, warranties, and covenants made by
Recipient herein extend to and apply to all of the Award Shares of the Company
issued to Recipient pursuant to this restricted stock award. Acceptance by
Recipient of the certificate representing such Award Shares shall constitute a
confirmation by Recipient that all such agreements, representations, warranties,
and covenants made herein shall be true and correct at that time.
SECTION 2
RESTRICTIONS OF AWARD SHARES
     2.1. Share Restrictions. The Company may impose such restrictions on any
Award Shares as it may deem advisable, including, without limitation, investment
intent restrictions, restrictions on transfer, “first refusal” rights of the
Company to purchase Shares prior to their sale to any other person, “drag-along”
rights requiring the sale of Shares to a third-party purchaser in certain
circumstances, “lock up” type restrictions in the case of an additional public
offering of the Common Stock, restrictions or limitations or other provisions
that would be applied to stockholders under any applicable agreement among the
stockholders, and restrictions under applicable federal securities laws, under
the requirements of any stock exchange or market upon which such shares are then
listed or traded, or under any blue sky or state securities laws applicable to
such Shares.
SECTION 3
GENERAL PROVISIONS
     3.1 Change in Capitalization. If the number of outstanding shares of the
Common Stock shall be increased or decreased by a change in par value, split-up,
stock split, reverse stock split, reclassification, distribution of common stock
dividend, or other similar capital adjustment, an appropriate adjustment shall
be made by the Board of Directors in the number and kind of Award Shares such
that Recipient’s proportionate interest shall be maintained as before the
occurrence of the event. No fractional shares shall be issued in making such
adjustment. All adjustments made by the Board of Directors under this Section
shall be final, binding, and conclusive.
     3.2 Legends. Each certificate representing the Award Shares shall be
endorsed with the following legend and Recipient shall not make any transfer of
the Award Shares without first complying with the restrictions on transfer
described in such legend:
TRANSFER IS RESTRICTED
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET FORTH
IN A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
OWNER OF THIS CERTIFICATE (OR SUCH OWNER’S PREDECESSOR IN INTEREST), AND SUCH
RESTRICTED STOCK AWARD AGREEMENT IS ON FILE IN, AND MAY BE EXAMINED AT, THE
PRINCIPAL OFFICE OF THE COMPANY.
     3.3 Governing Laws. This Agreement shall be construed, administered and
enforced according to the laws of the State of Maryland; provided, however, no
Award Shares shall be issued except, in the reasonable judgment of the Board of
Directors, in compliance with exemptions under applicable state securities laws
of the state in which Recipient resides, and/or any other applicable securities
laws.

 



--------------------------------------------------------------------------------



 



     3.4 Successors. This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.
     3.5 Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.
     3.6 Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.
     3.7 Entire Agreement. Subject to the terms and conditions of the Plan, this
Agreement expresses the entire understanding and agreement of the parties with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same instrument.
     3.8 Violation. Any transfer, pledge, sale, assignment, or hypothecation of
the Award Shares or any portion thereof shall be a violation of the terms of
this Agreement and shall be null, void and without effect ab initio.
     3.9 Headings. Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.
     3.10 Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.
     3.11 No Employment Rights Created. Neither the establishment of the Plan
nor the award of Award Shares hereunder shall be construed as giving Recipient
the right to continued employment with the Company.
     3.12 Capitalized Terms. All capitalized terms used in this Agreement not
defined herein shall have the meanings ascribed thereto in the Plan.
     IN WITNESS WHEREOF, the parties have executed and sealed this Agreement
effective as of the [___] day of [___], 2006.

              COMPANY:       RECIPIENT:
 
            EDUCATION TRUST REALTY TRUST, INC.        
 
           
By:
           
 
           
Name:
           
Title:
           

 